DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9705115. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite the same features with only minor variations in the wording; such as a removable tray with a battery cell, a second battery cell, a tray; and functionality including “when the tray and the battery cell are removed and electrically detached from the portable electronic device, the portable electronic device remains operable.” The ‘115 patent is seen to anticipate the instant claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 3, 13 and 16-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Manor et al. U.S. 20080197801.
Regarding claims 2 and 19 [claim 19 is considered representative for purposes of itemization], Manor discloses a base portion of a computer device having a display portion pivotally coupled to the base portion, the base portion comprising: 
a housing [Fig. 4C, indicated at 50; par. 0025]; 
(per claim 2): an input device incorporated within the housing [Fig. 4C; par. 0025 e.g. keyboard of laptop computer]; 
a tray [Fig. 4C, the pack enclosing cells 54 of the auxiliary battery] removably incorporated within the housing, the tray having sidewalls that cooperate to define a 
cavity [pars. 0008, 0011]; 
a first battery cell [auxiliary or additional battery 20. Fig. 4C, 54] seated within the tray in the cavity [pars. 0040, 0041, 0050, 0075]; and 
a second battery cell [built-in rechargeable battery 12. Fig. 4C, 52] disposed in the housing outside the tray [par. 0039], wherein the first battery cell is removable with the tray [par. 0051], and wherein the computer device is configured to remain operable when the first battery cell is removed and electrically detached from the computer device [pars. 0051, 0075. See also pars. 0031, 0038, 0046].
Regarding claim 3, Manor discloses the portable electronic device of claim 2, further comprising multiple battery cells that are secured to separate areas of the tray [as seen in Fig. 4C at 54; par. 0075].
Regarding claim 13, Manor discloses the portable electronic device of claim 2, further comprising: subsets of battery cells [Fig. 4C, the cells of 52 are one subset, and the cells of 54 are another subset], wherein each subset of the subsets has a substantially equal capacity [par. 0010], and wherein each subset of the subsets includes battery cells of different dimensions [inherent, primary cells 54 would not have the same dimensions as the internal rechargeable cells 52, pars. 0010, par. 0004 various weights and sizes are contemplated].
Regarding claim 16, Manor discloses the portable electronic device of claim 2, wherein the sidewalls are adjacent to lateral sides of the battery cell [as seen in Fig. 4C].
Regarding claim 17, Manor discloses the portable electronic device of claim 2, wherein the sidewalls extend away from the input device [Fig. 4C, at least one side of the battery pack as cited above will extend away from the keyboard].
Regarding claim 18, Manor discloses the portable electronic device of claim 2, wherein the sidewalls are configured to increase a bending strength of the portable electronic device [inherent to the battery pack as cited above].
Regarding claim 20, Manor discloses the base portion of claim 19, wherein the first battery cell and the second battery cell are electrically coupled with a battery management circuit electrically coupled with a motherboard, and wherein the battery management circuit regulates charging and discharging of the first and second battery cells [pars. 0010, 0060, 0070].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manor et al. U.S. 20080197801.
Regarding claim 15, Manor discloses the device of claim 2, but is silent on: wherein the keyboard further includes back-lighting elements disposed on the back surface of the keyboard.
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Back-light keyboards are well-known in the art. It would have been obvious to one of ordinary skill in the art to use such back-light keyboards with Manor's computer for the benefit of allowing the user the convenience of seeing the keys under low lighting conditions. 

Allowable Subject Matter
Claims 4-12, 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, claim 4 “further comprising an interposer board, wherein the multiple battery cells are electrically coupled with the interposer board and the interposer board is configured to provide a common ground for the multiple battery cells.” Claims 5-12 and 14 depend from 4 and would be allowable for the same reasons.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, claim 21 “wherein an interposer circuit board is positioned between the battery management circuit and the motherboard, and wherein the interposer circuit board is configured to provide a common ground for the first battery cell and the second battery cell.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859